                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                     FLORENCE DIVISION

Genesis Health Care, Inc.,                       )   Civil Action No. 4:18-mc-235-RBH
                                                 )
                                    Plaintiff,   )
                                                 )
               vs.                               )                    ORDER
                                                 )
Alex M. Azar II, as Secretary of the United      )
States Department of Health and Human            )
Services, et al.,                                )
                                                 )
                                 Defendants.     )

       The parties, Genesis Health Care, Inc., and Defendant, Alex M. Azar, II, Secretary of the

United States Department of Health and Human Services, et al., through their undersigned

counsel, have notified the Court that they have made progress in resolving some, if not all, of the

issues in dispute. Given these events, the Court hereby stays this action for sixty (60) days, at

which time the Parties shall submit a report advising the Court of the status of the case.

December 7, 2018                                              s/ R. Bryan Harwell
Florence, South Carolina                                      R. Bryan Harwell
                                                              United States District Judge
